Citation Nr: 0420251	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral eye disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
defective hearing of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a July 1990 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for a bilateral 
eye disorder and defective hearing of the right ear.  The 
veteran was notified of that decision in August 1990, but he 
did not appeal.

2.  Evidence received since the July 1990 decision is 
relevant and probative to the issues of service connection 
for a bilateral eye disorder and defective hearing of the 
right ear, and it is so significant it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran does not have a bilateral eye disability that 
is attributable to military service; refractive error is a 
developmental defect.

4.  The veteran does not meet the VA diagnostic criteria for 
a hearing disability.

5.  There is no competent medical evidence to show that the 
veteran has defective hearing in the right ear that is 
related to service.




CONCLUSIONS OF LAW

1.  Since July 1990, new and material evidence has been 
submitted, and the claim for service connection for a 
bilateral eye disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

2.  Evidence submitted since the July 1990 rating decision is 
new and material, and the claim of entitlement to service 
connection for defective hearing of the right ear is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).   

3.  Service connection for hyperopia and presbyopia is denied 
as a matter of law.  38 U.S.C.A. §§ 101, 1110, 1131, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 3.303(c) 
(2003).

4.  Defective hearing in the right ear was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 U.S.C.A. § 5103.  In this case, adequate 
notice of the aforementioned requirements was accomplished in 
correspondence dated in August 2001, September 2001, October 
2002, and January 2003.  These documents are incorporated 
herein by reference.

The record reflects that the veteran was provided with notice 
of the rating decision from which the current appeal 
originates.  The veteran was provided with a statement of the 
case and a supplemental statement of the case that notified 
him of the issues addressed, the evidence considered, the 
adjudicative action taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claims.  Based on the 
procedural history of this case, it is the conclusion of the 
Board that VA has no outstanding or unmet duty to inform the 
veteran that any additional information or evidence is 
needed.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

With regard to the duty to assist, VA took appropriate steps 
to obtain service medical records and evidence identified by 
the appellant, and schedule examinations for his claimed 
disabilities.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


New and Material Evidence

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2003); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

A July 1990 rating decision denied the veteran's claim of 
entitlement to service connection for a bilateral eye 
disorder and defective hearing of the right ear.  That 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001). 

The Board must initially determine whether the veteran 
presented new and material evidence sufficient to reopen his 
claims of service connection for a bilateral eye disorder and 
defective hearing of the right ear, because doing so goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate these de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  This is true even where, as 
here, the RO reopened and adjudicated the claim. Id. at 1370-
71.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the July 
1990 RO decision.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
begins with a determination whether there is evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence relevant to the claims that was before the RO at the 
time of the July 1990 rating decision consisted of service 
medical records, a June 1975 VA examination, contentions from 
the veteran dated in November 1987, and VA outpatient 
treatment records dated from June 1983 to December 1987 and 
from February 1988 to November 1990.

Service medical records did not contain any complaints or 
findings relative to an eye disorder or hearing problems.  An 
audiology examination at the time of his induction into 
service revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
15
LEFT
15
10
15
10
20

Findings at the time of separation were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
/
20
LEFT
15
15
10
/
25

With regard to vision, uncorrected distance vision was 20/20 
bilaterally at the entrance examination and 20/25 in the 
right eye at the time of separation.  Uncorrected near vision 
at the time of separation was 20/30 in the right eye.

A VA examination report dated in June 1975 indicated that 
there was no evidence of hearing loss and uncorrected 
distance vision was 20/20 bilaterally.  No abnormalities of 
the eyes were noted.

In a November 1987 claim, the veteran contended that an 
explosion blinded him for several hours after which he was 
given glasses for decreased vision.  In addition, he 
attributed hearing loss in the right ear to an ear infection 
that was treated in service.

VA Medical Center (VAMC) medical records included a 
consultation request dated in June 1987 that indicated the 
veteran had a history of sulfuric acid contamination in the 
eyes in September 1986.  He complained of intermittent 
bilateral eye pain, occasional blurry vision, and the feeling 
of a film over his eyes.  The impression was that there was 
no evidence of acid injury bilaterally.  An ENT consultation 
report dated in November 1987 indicated there was no severe 
hearing loss in the right ear.  A December 1987 screening 
evaluation for hearing was considered inadequate.  

Evidence relevant to the claim received since the July 1990 
rating decision consisted of a transcript of an April 2001 
travel board hearing, a March 2002 examination report from 
Vision Max, and VA examination reports dated in December 2003 
and January 2004.

Testimony presented during an April 2001 travel board hearing 
included statements regarding the bright lights in service 
that led to several hours of lost vision.  From that point on 
he had to wear glasses in service and has been sensitive to 
light.  He also stated that he had a great deal of ear pain 
following a night spent sleeping on the ground.  He was told 
a bug crawled in his ear and he developed a rare type of ear 
infection that was treated with medication.

The March 2002 examination report from Vision Max noted 
visual acuity in the right eye was 20/50.  The diagnoses were 
hyperopia and presbyopia.  The veteran was also provided a 
new prescription for glasses.

On the authorized VA audiological evaluation in December 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
30
35
LEFT
N/A
N/A
N/A
N/A
N/A

The average pure tone threshold was 33 decibels.  Speech 
recognition could not be obtained due to unreliable 
responses.

Diagnostic testing revealed a possible mild hearing loss, 
although the test results were inconsistent and reliability 
was questionable.  The examiner opined that since the veteran 
had normal hearing at the time of discharge, any hearing loss 
the veteran presently had was probably due to the natural 
aging process or other environmental factors, and not related 
to military noise exposure.  A VA examination report for ear 
diseases revealed impacted cerumen of the right ear canal.  
The examiner suggested that the audiogram should be repeated 
after the cerumen was removed.

An addendum dated in January 2004 showed testing was 
repeated.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
N/A
N/A
N/A
N/A
N/A

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

The diagnosis was normal hearing in the right ear, for 
adjudication purposes.

A January 2004 VA eye examination noted the veteran's 
complaints.  He reported that he witnessed a bright flash of 
light in service in 1972 and was given eyeglasses for the 
first time after that occurrence.  He reported no other 
history of eye problems.  Refraction in the right eye was 
+0.75 -0.50 x 40 resulting in 20/40 vision.  Vision without 
correction was 20/50.  The impression was that there was no 
ocular pathology.  The veteran's vision was considered 
normal.  His distance vision was inconsistent with his near 
vision and the replies during distance refraction were very 
inconsistent.  His near vision suggested that he was not 
giving reliable responses.

Upon review of the evidence, the Board finds that new and 
material has been received to reopen the claims of 
entitlement to service connection for a bilateral eye 
disorder and defective hearing of the right ear.

Eyes

The March 2003 examination report from Vision Max includes 
diagnoses of hyperopia and presbyopia.  This evidence is both 
new and material to the veteran's claim because he had not 
previously been diagnosed with an eye disorder.  Since there 
were no diagnoses of record at the time of the July 1990 
rating decision, then any diagnosis of an eye disorder 
received since that time must be considered material in 
evaluating the claim.  Such evidence warrants reopening the 
claim of entitlement to service connection for a bilateral 
eye disorder.

Defective hearing

The Board finds that the opinion expressed in the VA 
examination regarding the cause of hearing loss in the right 
ear is sufficient to reopen the claim.  Specifically, the 
examiner opined that any hearing loss the veteran had was 
probably due to the natural aging process or other 
environmental factors, and not related to service.  An 
opinion regarding etiology is an important factor in 
determining if a disorder is related to service.  Since there 
were no opinions of record at the time of the July 1990 
rating decision, then an opinion received since that time 
must be considered material in evaluating the claim.  Such 
evidence warrants reopening the claim of entitlement to 
service connection for defective hearing of the right ear.

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).  

Eyes

Initially, the Board must point out that refractive error of 
the eyes is not a disability within the meaning of applicable 
legislation for disability compensation purposes. See 38 
C.F.R. §§ 3.303(c), 4.9.  This includes refractive error due 
to such eye disorders as hyperopia and presbyopia.  As such, 
they cannot be service connected as a matter of law, absent 
evidence of aggravation by superimposed disease or injury.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

In view of the findings documented when the veteran entered 
and separated from service and the absence of eye disorders 
other than hyperopia and presbyopia, there is no evidence of 
aggravation by a superimposed disease or injury.

Based on the foregoing, the Board must conclude that service 
connection for a bilateral eye disability is also not 
warranted.

Defective hearing

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the noted 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  The findings of VA 
audiology evaluations did not yield results that met this 
threshold requirement.  As a result, whatever mild hearing 
loss that exists in the right ear is not considered a 
disability for compensation purposes.

Furthermore, a December 2003 VA examiner opined that there 
was no nexus between mild hearing loss in the right ear and 
service.  In fact, the slight diminishment in hearing, which 
is not considered an impairment for VA purposes, was 
attributed to the natural aging process and environmental 
sources.  

In sum, no medical evidence has been received to support the 
veteran's claim that he has defective hearing in the right 
ear that is attributable to service, and the evidence that is 
of record supports a finding that service connection for 
defective hearing of the right ear is not warranted.

Since the preponderance of the evidence is not in favor of 
the veteran's claim for service connection for a bilateral 
eye disorder and defective hearing of the right ear, the 
benefit of the doubt rule does not apply and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for a bilateral eye disorder is denied.  

Service connection for defective hearing in the left ear is 
denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



